SENTENCIA
Por estar igualmente dividido el Tribunal, se expide el auto de “certiorari” y se dicta sentencia confirmatoria de la emitida por el Tribunal de Apelaciones en el presente caso.
Así lo pronunció, manda el Tribunal y certifica el Secre-tario del Tribunal Supremo. El Juez Asociado Señor Mar-tínez Torres vota conforme
[...] porque una absolución obtenida mediante fraude no puede prevalecer nunca. Pueblo v. Rivera Ramos, 88 DPR 612 (1963). Por eso procede un nuevo juicio y será allí que el Estado ten-*358drá que probar la culpabilidad del acusado, no antes. Reque-rirle al Estado que pruebe antes de ese nuevo juicio que el acusado debió ser hallado culpable es poner la carreta antes de los bueyes.
La Jueza Asociada Señora Pabón Charneco y los Jueces Asociados Señores Kolthoff Caraballo y Rivera García pa-ralizarían y expedirían para pautar y confirmar la decisión emitida por el Tribunal de Apelaciones. El Juez Asociado Señor Estrella Martínez paralizaría y expediría para revo-car el dictamen del Tribunal de Apelaciones, a fin de devolver el caso al Tribunal de Primera Instancia para la celebración de una vista en la que aplique los criterios expuestos en su voto particular disidente.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo